Citation Nr: 0613120	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  04-28 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to automobile and adaptive equipment or adaptive 
equipment only.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. J. Vecchiollo




INTRODUCTION

The veteran served on active duty from August 1948 to August 
1950.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision from 
the Philadelphia, Pennsylvania, Department of Veterans 
Affairs (VA) Regional Office (RO). 

This case was advanced on the docket, pursuant to 38 C.F.R. § 
20.900(c) (2005). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In April 2006, the veteran requested a "personal hearing at 
the VA office in Wilkes-Barre, Pennsylvania."  The Board is 
uncertain as to the type of hearing that the veteran wants.  
The Board cannot adjudicate this appeal until the veteran's 
hearing is scheduled.

Accordingly, this case is REMANDED to the RO for the 
following action:

Determine whether the veteran is 
requesting a hearing before a local 
hearing officer at the RO, a hearing 
before a Veterans Law Judge of the Board 
at the RO, or a Board videoconference 
hearing.  If his hearing is scheduled, 
notify him of the date, time and location 
of it.  Put a copy of this letter in his 
claims file.  If, for whatever reason, he 
decides that he no longer wants a hearing, 
also document this in his claims file.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


